16‐3626‐cv 
Jorge Yarur Bascuñán, et al. v. Daniel Yarur Elsaca, et al. 




                                        In the
             United States Court of Appeals
                           for the Second Circuit
                                       ________ 
                         AUGUST TERM 2016 
                           No. 16‐3626‐cv 
                                     
    JORGE YARUR BASCUÑÁN, TARASCONA CORP., HOFSTRA CORP., 
INMOBILIARIA MILANO S.A., INMOBILIARIA E INVERSIONES TAURO S.A., 
                    and INVERSIONES T & V S.A., 
                        Plaintiffs‐Appellants, 
                                     
                                   v. 
                                     
    DANIEL YARUR ELSACA, CRISTIÁN JARA TAITO, OSCAR BRETÓN 
DIEGUEZ, GM & E ASSET MANAGEMENT S.A., FINTAIR FINANCE CORP., 
   EUWELAND CORP., HAY’S FINANCE CORP., CARY EQUITY’S CORP., 
  AGRÍCOLA E INMOBILIARIA CHAUQUÉN LIMITADA, JOHN DOES 1‐10, 
                 and ALAPINJDP INVESTING CORP., 
                        Defendants‐Appellees. 
                              ________ 
                                     
           Appeal from the United States District Court 
              for the Southern District of New York. 
                              ________ 
                      
                       ARGUED: APRIL 28, 2017  

                                                      
             
                The Clerk of Court is directed to amend the official caption as set forth 
above. 
                           DECIDED: OCTOBER 30, 2017 
                                   ________ 
 
Before: CABRANES, LIVINGSTON, Circuit Judges, and PAULEY, Judge.* 
 
                           ________ 

        The question presented in this appeal is whether the plaintiffs 
have  plausibly  alleged  a  “domestic  injury”  to  their  business  or 
property  within  the  meaning  of  Section  1964(c)  of  the  Racketeer 
Influenced  and  Corrupt  Organizations  Act  (“RICO”),  the  provision 
commonly  referred  to  as  civil  RICO.  18  U.S.C.  § 1964(c).  This 
question  is  one  of  first  impression—in  this  (or  any)  Court  of 
Appeals—arising from the Supreme Court’s decision in RJR Nabisco, 
Inc. v. European Community, 136 S. Ct. 2090 (2016).  

        In RJR Nabisco, the Supreme Court held, among other things, 
that Section 1964(c) of the RICO statute, which gives a private right 
of  action  to  “any  person  injured  in  his  business  or  property  by 
reason  of  a  violation  of  [RICO’s  substantive  provisions],”  does  not 
apply extraterritorially. Id. at 2111. Accordingly, the Supreme Court 
explained  that  “[s]ection  1964(c)  requires  a  civil  RICO  plaintiff  to 
allege and prove a domestic injury to business or property and does 
not  allow  recovery  for  foreign  injuries.”  Id.  (emphasis  added).  The 
Supreme Court did not explain, however, how to determine whether 
an alleged injury is domestic or foreign.  

                                                      
             * Judge William H. Pauley III, of the United States District Court for the 

Southern District of New York, sitting by designation. 




                                            2 
       Plaintiff‐appellant  Jorge  Bascuñán,  a  citizen  and  resident  of 
Chile,  brought  an  action  under  civil  RICO  in  the  United  States 
District  Court  for  the  Southern  District  of  New  York  (George  B. 
Daniels, Judge) against his cousin, defendant‐appellee Daniel Elsaca, 
also  a  citizen  and  resident  of  Chile.  Bascuñán  alleged  that  Elsaca, 
who had power of attorney over Bascuñán’s finances, stole millions 
of  dollars  from  Bascuñán  through  several  fraudulent  financial 
schemes.  

       In  the  District  Court,  Elsaca  moved  to  dismiss  Bascuñán’s 
complaint on the ground that he failed to allege a domestic injury as 
required by RJR Nabisco. The District Court granted the motion and, 
characterizing Bascuñán’s injury broadly as a $64 million “economic 
loss,”  held  that,  because  individual  plaintiffs  suffer  economic 
injuries  at  their  place  of  residence  and  because  Bascuñán  was  a 
resident of Chile, Bascuñán alleged only foreign injuries. On appeal, 
Bascuñán argues that the District Court erred in relying exclusively 
on  his  place  of  residence  to  determine  that  he  alleged  only  foreign 
injuries.  

       We  conclude  that,  to  the  extent  Bascuñán  alleged  injuries  to 
property  located  within  the  United  States,  he  satisfied  civil  RICO’s 
domestic  injury  requirement.  But  to  the  extent  Bascuñán  alleged 
injuries to property located outside of the United States, the fact that 
Elsaca  or  his  co‐defendants  transferred  those  stolen  funds  to  (or 
through)  the  United  States  fails  to  transform  an  otherwise  foreign 
injury into a domestic one. 




                                      3 
             Accordingly, we REVERSE the District Court’s order granting 
Elsaca’s  motion  to  dismiss,  we  VACATE  the  District  Court’s  order 
denying  Bascuñán’s  motion  for  leave  to  file  a  second  amended 
complaint,  and  we  REMAND  the  cause  to  the  District  Court  for 
further proceedings consistent with this opinion. 
                                                         ________ 
                                                              
                                       ROBIN L. ALPERSTEIN (Jesse T. Conan, on the brief), 
                                       Becker, Glynn, Muffly, Chassin & Hosinski LLP, 
                                       New York, NY, for Plaintiffs‐Appellants. 
                                        
                                       JENNIFER M. SELENDY (William B. Adams, on the 
                                       brief), Quinn Emanuel Urquhart & Sullivan, LLP, 
                                       New York, NY, for Defendants‐Appellees. 
                           ________ 
                                
JOSÉ A. CABRANES, Circuit Judge: 

             The question presented in this appeal is whether the plaintiffs 
have  plausibly  alleged  “a  domestic  injury”  to  their  business  or 
property  within  the  meaning  of  Section  1964(c)  of  the  Racketeer 
Influenced  and  Corrupt  Organizations  Act  (“RICO”),  the  provision 
commonly  referred  to  as  civil  RICO.1  This  question  is  one  of  first 
impression—in  this  (or  any)  Court  of  Appeals—arising  from  the 




                                                      
             1 18 U.S.C. § 1964(c). 




                                                            4 
Supreme  Court’s  decision  in  RJR  Nabisco,  Inc.  v.  European 
Community.2  

             In RJR Nabisco, the Supreme Court held, among other things, 
that Section 1964(c) of the RICO statute, which gives a private right 
of  action  to  “[a]ny  person  injured  in  his  business  or  property  by 
reason  of  a  violation  of  [RICO’s  substantive  provisions,  codified  in 
Section  1962],”  does  not  apply  extraterritorially.3  Accordingly,  the 
Supreme Court explained that “Section 1964(c) requires a civil RICO 
plaintiff to allege and prove a domestic injury to business or property 
and  does  not  allow  recovery  for  foreign  injuries.”4  The  Supreme 
Court  did  not  explain,  however,  how  to  determine  whether  an 
alleged injury is domestic or foreign.  

             Plaintiff‐appellant  Jorge  Bascuñán,  a  citizen  and  resident  of 
Chile,  brought  an  action  under  civil  RICO  in  the  United  States 
District  Court  for  the  Southern  District  of  New  York  (George  B. 
Daniels, Judge) against his cousin, defendant‐appellee Daniel Elsaca, 
also  a  citizen  and  resident  of  Chile.  Bascuñán  alleged  that  Elsaca, 
who had power of attorney over Bascuñán’s finances, stole millions 

                                                      
             2 136 S. Ct. 2090 (2016). 



         Id. at 2106 (quoting 18 U.S.C. § 1964(c)). Section 1962 of RICO “sets forth 
             3

four specific prohibitions aimed at different ways in which a pattern of 
racketeering activity may be used to infiltrate, control or operate an enterprise 
which is engaged in, or the activities which affect, interstate of foreign 
commerce.” Id. at 2097 (internal quotation marks omitted).    

             4 Id. at 2111 (emphasis added). 




                                                         5 
of  dollars  from  Bascuñán  through  several  fraudulent  financial 
schemes.  

       In  the  District  Court,  Elsaca  moved  to  dismiss  Bascuñán’s 
complaint on the ground that he failed to allege a domestic injury as 
required by RJR Nabisco. The District Court granted the motion and, 
characterizing Bascuñán’s injury broadly as a $64 million “economic 
loss,”  held  that,  because  individual  plaintiffs  suffer  economic 
injuries  at  their  place  of  residence  and  because  Bascuñán  was  a 
resident of Chile, Bascuñán alleged only foreign injuries. Its holding 
set forth, in sum and substance, the following rule: a foreign plaintiff 
who  suffered  an  “economic  loss”  due  to  a  RICO  violation  cannot, 
absent  extraordinary  circumstances,  allege  a  domestic  injury.  On 
appeal,  Bascuñán  argues  that  the  District  Court  erred  in  relying 
exclusively  on  his  place  of  residence  to  determine  that  he  alleged 
only  foreign  injuries.  He  asserts  that,  because  he  alleged  injuries  to 
property  located  within  the  United  States,  he  satisfied  civil  RICO’s 
domestic injury requirement. We agree.   

       While Bascuñán claims a total loss of $64 million, he alleged, 
in  part,  the  misappropriation  of  specifically  identifiable  property 
that  was  located  in  the  United  States  when  it  was  stolen.  In 
particular, he alleged the misappropriation of about $3 million held 
in a bank account in New York, and the theft of bearer shares, worth 
roughly  $40  million,  from  a  safety  deposit  box  also  in  New  York. 
Because this property was located within the United States when it 
was  stolen,  we  conclude  that  Bascuñán  has  plausibly  alleged  a 




                                       6 
domestic  injury  notwithstanding  the  fact  that  he  is  a  citizen  and 
resident of Chile.   

       To be clear, we do not hold that a plaintiff’s place of residence 
is  never  relevant  to  the  domestic  injury  inquiry  required  by  RJR 
Nabisco.  Nor  do  we  hold  that  any  contact  with  the  United  States 
suffices  to  make  an  injury  domestic.  Indeed,  with  respect  to 
Bascuñán’s alleged injuries involving property located outside of the 
United  States,  the  fact  that  Elsaca  or  his  co‐defendants  transferred 
those  stolen  funds  to  (or  through)  the  United  States  fails  to 
transform an otherwise foreign injury into a domestic one. As noted, 
however,  Bascuñán  has  alleged  two  injuries  that  have  a  sufficient 
relationship to the United States to qualify as “domestic” under the 
circumstances presented here.   

       Accordingly, we REVERSE the District Court’s order granting 
Elsaca’s  motion  to  dismiss,  we  VACATE  the  District  Court’s  order 
denying  Bascuñán’s  motion  for  leave  to  file  a  second  amended 
complaint,  and  we  REMAND  the  cause  to  the  District  Court  for 
further proceedings consistent with this opinion. 

                            BACKGROUND 

          I. Factual Overview  

       We  review  de  novo  the  grant  of  a  motion  to  dismiss, 
“accept[ing]  all  factual  allegations  in  the  complaint  as  true  and 
draw[ing]  inferences  from  those  allegations  in  the  light  most 




                                      7 
favorable  to  the  plaintiff.”5  The  relevant  facts,  as  presented  in 
Bascuñán’s Amended Complaint, are as follows:  

        Bascuñán,  an  only  child,  inherited  a  substantial  fortune  (the 
“Estate”) from his parents after their deaths in the 1990s. The Estate 
includes  various  companies  and  assets  owned  (directly  and 
indirectly)  by  Bascuñán,  including  shares  in  Banco  de  Credito  e 
Inversiones  (“BCI”),  the  third‐largest  bank  in  Chile,  of  which  his 
father had been president.6 At the time of his parents’ death, and for 
years  afterward,  Bascuñán,  who  was  afflicted  with  a  number  of 
emotional and physical ailments including depression and acquired 
immunodeficiency  syndrome  (“AIDS”),  was  unable  to  manage  his 
own  finances.  He  relied  instead  on  a  financial  manager  originally 
hired by his parents.   

        In  1999,  Bascuñán  appointed  his  cousin  Elsaca  as  a  new 
financial manager to oversee the Estate. Elsaca, who was eight years 
Bascuñán’s  senior,  was  a  trusted  family  member  with  a  master  of 
business administration (“MBA”) degree from the London School of 
Economics  and  extensive  financial  experience.  According  to 
Bascuñán’s complaint, Elsaca was “a licensed accountant, prominent 
Chilean  economist,  and  [formerly]  the  head  of  the  Superintendencia 
                                                      
             5 Jaghory v. N.Y. State Depʹt of Educ., 131 F.3d 326, 329 (2d Cir. 1997). 



        6 The other named plaintiffs‐appellants—Tarascona Corp., Hofstra Corp., 
Inmobiliaria Milano S.A., Inmobiliaria E Inversiones Tauro S.A., and Inversiones 
T & V S.A.—are entities owned and controlled by Bascuñán, and are part of the 
Estate. For clarity and ease of reference, we use Bascuñán’s name throughout this 
decision in lieu of referring to the plaintiffs jointly. 




                                              8 
de Valores y Seguros (de Chile), Chile’s equivalent to the U.S. Securities 
and Exchange Commission.”7 Bascuñán ultimately granted Elsaca a 
broad  power  of  attorney,  which  included  the  power  to  engage  in 
self‐dealing transactions without Bascuñán’s prior authorization.  

        Over the next ten years, and until Bascuñán fired him in 2010, 
Elsaca  and  his  co‐defendants8  allegedly  engaged  in  a  number  of 
fraudulent financial schemes against Bascuñán, illegally transferring 
about  $64  million  from  the  Estate  to  entities  and  accounts  under 
their  own  control.  Specifically,  Bascuñán  claimed  that  Elsaca 
perpetrated four schemes: (1) the New York Trust Account Scheme; 
(2)  the  General  Anacapri  Investment  Fraud  Scheme;  (3)  the  BCI 
Share Theft; and (4) the Dividend Scheme. We describe each scheme 
in turn, focusing on the injuries purportedly caused by each.   

    A. The New York Trust Account Scheme 

        In  1998,  before  he  hired  Elsaca  to  manage  his  finances, 
Bascuñán  established  the  so‐called  Afghan  Trust  with  money  from 

                                                      
             7 Joint Appendix (“JA”) 25 (italics added).  



        8 The individual co‐defendants‐appellees are Cristián Jara Taito, the 
general manager of a shell company used by Elsaca, and Oscar Bretón Dieguez, 
whom Elsaca appointed as an accountant for the Estate. The remaining co‐
defendants‐appellees—GM & E Asset Management S.A., Fintair Finance Corp., 
Euweland Corp., Hay’s Finance Corp., Cary Equity’s Corp., Agrícola E 
Inmobiliaria Chauquén Limitada, and Alapinjdp Investing Corp.—are corporate 
entities owned and controlled (directly and indirectly) by Elsaca. Again, for 
clarity and ease of reference, we use only Elsaca’s name when we might 
otherwise have referred to the defendants jointly.  




                                              9 
the  Estate.  The  Afghan  Trust,  a  vehicle  for  Bascuñán’s  charitable 
giving, was organized under the laws of the Cayman Islands and is 
administered by the New York office of J.P. Morgan. Importantly, its 
funds are held in New York in a J.P. Morgan bank account.  

             In 2001, Elsaca, then in control of Bascuñán’s finances, created 
a  second  trust:  the  Capri  Star  Trust.  According  to  Bascuñán,  the 
Capri  Star  Trust—the  stated  purpose  of  which  was  also  to  finance 
Bascuñán’s charitable goals—was entirely redundant of the already‐
existing  Afghan  Trust,  and  “served  no  purpose  other  than  to 
generate sham fees” for his cousin.9 The only difference between the 
two  trusts  was  that  the  Capri  Star  Trust  named  Elsaca  as  an 
“Investment Advisor,” which entitled him to receive an “Investment 
Advisor” fee of 1% of the total value of the Capri Star Trust’s assets 
each  year,  notwithstanding  the  fact  that  UBS  (not  Elsaca)  actively 
managed  the  Trust.10  According  to  Bascuñán,  Elsaca  transferred 
funds  from  the  Afghan  Trust’s  New  York  bank  account  into  the 
Capri Star Trust solely to earn sham investment fees ($2.7 million in 
total),  and  to  pay  sham  legal  fees  ($390,000  in  total)  to  José  Pedro 
Silva Prado, Elsaca’s personal attorney and alleged co‐conspirator.  

             Like the Afghan Trust, the Capri Star Trust was established in 
the  Cayman  Islands  and  administered  by  the  New  York  office  of  a 
banking and financial services institution (in this instance, UBS AG).  


                                                      
             9 JA 28.  



             10 Id. 




                                                         10 
   B. The General Anacapri Investment Fraud Scheme 

       The  next  purported  scheme,  which  Bascuñán  dubbed  the 
Anacapri  Investment  Fraud  Scheme,  involved  several  byzantine 
sub‐schemes and resulted in Elsaca, and others, illegally transferring 
at  least  $60  million  from  the  Estate  to  accounts  and  entities  under 
their  control.  Simply  put,  Elsaca  created  a  private  investment  fund 
in  Chile—the  Anacapri  Fund  (or  “the  Fund”)—that  took  in  a 
substantial  amount  of  money  from  the  Estate  and  paid  back  very 
little: it returned to the Estate only $7.5 million of the approximately 
$48  million  it  had  under  management.  According  to  Bascuñán, 
Elsaca  and  his  associates  simply  pocketed  most  of  the  Estate  assets 
controlled by the Anacapri Fund; that is, they transferred large sums 
of  money  to  themselves  several  times  during  the  Fund’s  eight‐year 
existence  and  retained  most  of  the  assets  after  they  liquidated  the 
Fund in 2009.11 The Estate also paid Elsaca investment management 
fees amounting to approximately 30% of the total value of the assets 
contributed to the Anacapri Fund, or about $16 million.12   

       The  Anacapri  Fund  was  financed  with  assets  contributed  by 
three  foreign  entities  controlled  by  the  Estate.  The  Amended 
Complaint  does  not  describe  where  the  money  belonging  to  those 
foreign  entities  was  held.  Bascuñán  did  allege  that,  after 
                                                      
             11 Bascuñán alleged that Elsaca operated this scheme using a number of 

shell companies, disguising the fact that he was the ultimate beneficiary of 
several large transfers made by the Anacapri Fund between 2001 and 2009 and of 
the Fund’s final liquidation sale in 2009.   

       12 This, too, was accomplished through the use of a shell company.  




                                        11 
misappropriating  assets  from  the  Anacapri  Fund,  Elsaca  laundered 
those assets through bank accounts in New York and elsewhere.  

   C. Theft of BCI Shares 

       One  of  the  Anacapri  sub‐schemes—the  BCI  Share  Theft— 
requires  a  somewhat  more  detailed  description.  As  mentioned 
above,  the  Estate  included  a  1.47%  stake  in  BCI.  An  entity  called 
Tarascona  Corp.  (“Tarascona”)  directly  controlled  the  shares 
comprising  that  stake,  and  Tarascona  was  itself  wholly  owned  by 
Hofstra  Corp.  (“Hofstra”),  an  entity  belonging  to  the  Estate.  Both 
Tarascona and Hofstra were corporations organized under the laws 
of  the  British  Virgin  Islands  (“BVI”)  and  Hofstra’s  interest  in 
Tarascona was represented by bearer shares stored in a J.P. Morgan 
safety deposit box in New York.  

       In  2007,  Elsaca,  or  an  agent  acting  on  his  behalf,  traveled  to 
New  York  and,  using  the  authority  granted  him  in  the  power  of 
attorney,  removed  the  bearer  shares  from  the  safety  deposit  box. 
Elsaca then arranged for a Panamanian law firm to cancel Hofstra’s 
bearer  shares  and  re‐register  them  in  the  name  of  a  new  entity 
created  and  controlled  by  him,  Nueva  T  Corp.  (or  “New 
Tarascona”),  a  BVI  corporation.13  This  maneuver  effectively 
transferred  control  of  Tarascona  and  its  only  asset,  the  BCI  shares, 
from the Estate to Elsaca.  


                                                      
             13 Elsaca controlled New Tarascona by means of a shell company called 

Euweland, also a BVI corporation wholly owned by Elsaca.   




                                         12 
        At  the  last  step  of  the  BCI  Share  Theft  sub‐scheme,  Elsaca 
caused  the  Anacapri  Fund  to  use  Estate  assets  to  purchase  New 
Tarascona,  and  thus  (re)purchase  the  BCI  shares,  from  him  for  $43 
million.   

    D. The Dividend Scheme 

       Finally, Bascuñán alleged that Elsaca stole over $1.8 million in 
dividend payments earned by the Estate on its BCI shares. Between 
2007  and  2010,  a  Tarascona  account  held  at  BCI  in  Chile  received 
over $3.5 million in dividend payments. Elsaca diverted a portion of 
those funds from the Tarascona account to his personal investment 
accounts  at  Morgan  Stanley  in  New  York.  This  purported  scheme 
was  rather  crude  by  comparison  with  the  others:  Elsaca  withdrew 
funds derived from the dividend payments by writing checks out of 
the  Tarascona  account,  he  endorsed  those  checks  in  his  own  name, 
and then he deposited the funds into his own accounts.  

          II. Procedural History 

       On  March  17,  2015,  Bascuñán  filed  an  initial  complaint, 
followed  by  an  amended  complaint  on  August  24,  2015,  accusing 
Elsaca and his co‐defendants of violating RICO by continuously and 
systematically  breaching  the  mail  fraud,  wire  fraud,  bank  fraud, 
anti‐money‐laundering,  and  Travel  Act  statutes  through  their 
actions involving the Estate. On December 22, 2015, the defendants 
moved  to  dismiss  Bascuñán’s  action  on  several  grounds,  including 
for  failure  to  state  a  claim  upon  which  relief  can  be  granted  under 
Federal Rule of Civil Procedure 12(b)(6).  




                                      13 
             Six months later, after the District Court heard oral argument 
on  the  defendants’  fully‐briefed  motion,  the  Supreme  Court  issued 
its  decision  in  RJR  Nabisco,  which  for  the  first  time  required  a 
plaintiff bringing a private action under RICO to allege a “domestic 
injury.”14  In  response  to  the  Supreme  Court’s  decision,  Bascuñán 
sought leave to file a second amended complaint.   

             The  District  Court  denied  as  futile  his  motion  for  leave  to 
amend and simultaneously granted the defendants’ pending motion 
to  dismiss,  solely  on  the  ground  that  Bascuñán  failed  to  meet  civil 
RICO’s new “domestic injury” requirement.   

             In  determining  whether  Bascuñán’s  complaint  set  forth  a 
domestic injury, the District Court characterized “[t]he RICO injury 
alleged [as] an economic loss of approximately $64 million.”15 It did 
not consider whether each of the four fraudulent schemes alleged by 
Bascuñán caused separately cognizable RICO injuries to property or 
business,  but  concluded  instead  that  Bascuñán  suffered  a  single 
“economic loss.”16 

             Then, in order to decide where in geographic terms it should 
locate  that  “economic  loss,”  the  District  Court  drew  an  analogy  to 
the tort claim accrual rules under Section 202 of the New York Civil 

                                                      
             14 136 S. Ct. at 2111. 



           Bascuñán v. Daniel Yarur ELS, No. 15‐CV‐2009 (GBD), 2016 WL 5475998, 
             15

at *6 (S.D.N.Y. Sept. 28, 2016). 

             16 Id. 




                                                         14 
Practice  Law  and  Rules  (“NYCPLR”),  New  York  State’s  so‐called 
“borrowing statute.”17 It observed that, “[w]hen applying this statute 
to determine where an economic injury accrued, courts typically ask 
two common‐sense questions: [1] who became poorer, and [2] where 
did  they  become  poorer.”18  That  inquiry,  according  to  the  District 
Court,  “usually  focuses  upon  where  the  economic  impact  of  the 
injury  was  ultimately  felt,”  which  “is  normally  the  state  of 
plaintiffs[’] residence.”19  

        In  reliance  on  that analogy, the  District  Court  held  that “[a]ll 
of the funds at issue . . . were purportedly owned by Bascuñán, and 
thus,  he  is  the  person  that  ultimately  suffered  the  loss.  And  as  a 
Chilean  citizen  and  resident,  he  suffered  the  losses  in  Chile.”20  It 

                                                      
             17 Id. at *4. NYCPLR § 202 provides in full: 



        An action based upon a cause of action accruing without the state 
        cannot be commenced after the expiration of the time limited by 
        the laws of either the state or the place without the state where the 
        cause of action accrued, except that where the cause of action 
        accrued in favor of a resident of the state the time limited by the 
        laws of the state shall apply. 

A cause of action “accrues” when it “come[s] into existence as an enforceable 
claim or right.” BLACK’S LAW DICTIONARY 25 (10th ed. 2014).    

         Bascuñán, 2016 WL 5475998, at *4 (quoting Deutsche Zenlral‐
        18

Genossenchaftsbank AG v. HSBC N. Am. Holdings, Inc., No. 12 CIV. 4025 (AT), 2013 
WL 6667601, at *6 (S.D.N.Y. Dec. 17, 2013)) (internal quotation marks omitted).  

        19 Id. (internal quotation marks omitted). 

        20 Id. at *6 (internal citation omitted).  




                                              15 
then  dismissed  Bascuñán’s  RICO  action  for  failure  to  allege  a 
domestic injury.    

        The District Court favored this residency‐based test primarily 
because  it  “focuse[d]  on  the  plaintiff  and  where  the  alleged  injury 
was suffered,” as opposed to focusing on the defendant’s conduct.21 It 
read  RJR  Nabisco  as  standing  for  the  proposition  that  “the  location 
where  the  plaintiff  suffered  the  alleged  injury  dictates  whether  the 
plaintiff may pursue a private right of action under § 1964(c).”22  

                                  DISCUSSION 

        The sole question on appeal, subject to our de novo review, is 
whether Bascuñán plausibly alleged “a domestic injury to business or 
property.”23  No  Court  of  Appeals  has  yet  to  consider  how  to 
determine whether a civil RICO injury is “domestic” or “foreign.”  



                                                      
             21 Id. In the District Court, Bascuñán, looking to New York State’s 

personal jurisdiction long‐arm statute, NYCPLR § 302(a)(3), argued that injuries 
to persons or property occur where “the location of the original event causing the 
injury [occurred],” Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 209 (2d Cir. 
2001), and that, because Elsaca acted in New York to misappropriate certain 
funds, Bascuñán’s alleged injuries were “domestic.”   

        22 Bascuñán, 2016 WL 5475998, at *5. 

        23 Id. (emphasis added). A complaint will survive a motion to dismiss if it 
contains “enough facts to a state a claim to relief that is plausible on its face.” Bell 
Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the 
plaintiff pleads factual content that allows the court to draw the reasonable 
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. 
Iqbal, 556 U.S. 662, 678 (2009). We need not and do not decide whether 




                                           16 
             As explained more fully below, we hold, as an initial matter, 
that  where  a  civil  RICO  plaintiff  alleges  separate  schemes  that 
harmed  materially  distinct  interests  to  property  or  business,  each 
harm—that is to say, each “injury”—should be analyzed separately 
for purposes of this inquiry. Next, we hold, contrary to the District 
Court,  that  a  plaintiff  who  is  a  foreign  resident  may  nevertheless 
allege  a  civil  RICO  injury  that  is  domestic.  At  a  minimum,  when  a 
foreign plaintiff maintains tangible property in the United States, the 
misappropriation  of  that  property  constitutes  a  domestic  injury. 
With  respect  to  some  of  the  schemes  in  the  Amended  Complaint, 
Bascuñán  has  alleged  the  misappropriation  of  tangible  property 
located  in  the  United  States  and  thus,  to  that  extent,  has  alleged  a 
domestic  injury.  We  therefore  reverse  the  judgment  of  the  District 
Court. 

             I. RICO’s Statutory Framework  

             In  enacting  RICO,  which  is  Title  IX  of  the  Organized  Crime 
Control Act of 1970, Congress “establish[ed] new penal prohibitions, 
and . . . provid[ed] enhanced sanctions and new remedies” in order 
to  thwart  and  punish  individuals  seeking  to  use  illegal  means  and 
ends  “to  infiltrate  and  corrupt  legitimate  business.”24  Although 
commonly associated with the national effort to eradicate organized 
                                                                                                                                                 
Bascuñán’s complaint satisfies any of the other requirements for an actionable 
civil RICO claim.  

          Pub. L. No. 91‐452, 84 Stat. 922, 923 (1970) (Statement of Findings and 
             24

Purpose); see also Ideal Steel Supply Corp. v. Anza, 652 F.3d 310, 320 (2d Cir. 2011) 
(discussing the purposes behind RICO).  




                                                                     17 
crime  in  America,  “Congress  drafted  RICO  broadly  enough  to 
encompass a wide range of criminal activity, taking many different 
forms and likely to attract a broad array of perpetrators operating in 
many different ways.”25 

        Specifically,  RICO  created  “four  new  criminal  offenses 
involving  the  activities  of  organized  criminal  groups  in  relation  to 
an  enterprise.”26  Those  offenses  are  “founded  on  the  concept  of 
racketeering activity,” which “[t]he statute defines . . . to encompass 
dozens  of  state  and  federal  offenses,  known  in  RICO  parlance  as 
predicates.”27 A party commits a RICO violation when he engages in 
a “pattern of racketeering activity—a series of related predicates that 
together  demonstrate  the  existence  or  threat  of  continued  criminal 
activity”—in  order  to  “infiltrate,  control,  or  operate  a[n]  enterprise 
which  is  engaged  in,  or  the  activities  of  which  affect,  interstate  or 
foreign commerce.”28  



                                                      
             25 H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 248–49 (1989). 



        26 RJR Nabisco, 136 S. Ct. at 2096.  

        27 Id.  For example, the statute defines “racketeering activity” to include 
“any act or threat involving murder, kidnapping, gambling, arson, robbery, 
bribery, extortion, dealing in obscene matter, or dealing in a controlled substance 
. . . which is chargeable under State law and punishable by imprisonment for 
more than one year” as well as any act indictable under certain federal 
provisions including those prohibiting mail fraud, wire fraud, and financial 
institution fraud. 18 U.S.C. § 1961(1).   

        28 RJR Nabisco, 136 S. Ct. at 2096–97 (internal quotation marks omitted). 




                                               18 
             Those four specific prohibitions, which are set forth in Section 
1962 of RICO, were authoritatively summarized as follows: 

             Section  1962(a)  makes  it  unlawful  to  invest  income 
             derived  from  a  pattern  of  racketeering  activity  in  an 
             enterprise. Section 1962(b) makes it unlawful to acquire 
             or  maintain  an  interest  in  an  enterprise  through  a 
             pattern of racketeering activity. Section 1962(c) makes it 
             unlawful  for  a  person  employed  by  or  associated  with 
             an enterprise to conduct the enterprise’s affairs through 
             a  pattern  of  racketeering  activity.  Finally,  Section 
             1962(d) makes it unlawful to conspire to violate any of 
             the other three prohibitions.29    

             In  addition,  Section  1963(a)  of  RICO  makes  any  violation  of 
those four prohibitions subject to criminal penalties. Sections 1964(a) 
and (b) authorize the Attorney General of the United States to bring 
civil proceedings to enforce those prohibitions.30 And Section 1964(c) 
of  RICO,  which  is  the  focus  of  this  appeal,  permits  “[a]ny  person 
injured in his business or property by reason of a violation of section 
1962”  to  bring  a  private  civil  suit  in  federal  district  court  and 
authorizes  the  recovery  of  treble  damages,  attorney’s  fees,  and 
costs.31     

                                                      
             29 Id. at 2097.  



             30 Id. 

             31 In full, Section 1964(c) provides: 




                                                         19 
             II. RICO and Issues of Extraterritoriality 

             A. The Supreme Court’s Decision in RJR Nabisco  

             In  RJR  Nabisco,  the  Supreme  Court  considered  whether  the 
RICO statute applies extraterritorially. The Court determined, as an 
initial  matter,  that  “[t]he  question  of  RICO’s  extraterritorial 
application  really  involves  two  questions”:  (1)  “do  RICO’s 
substantive prohibitions, contained in § 1962, apply to conduct that 
occurs  in  foreign  countries?”  and  (2)  “does  RICO’s  private  right  of 
action,  contained  in  §  1964(c),  apply  to  injuries  that  are  suffered  in 
foreign countries?”32 In answering both questions, the Court applied 
the  presumption  against  extraterritoriality:  a  canon  of  statutory 
construction  that  requires  courts  to  construe  federal  laws  “to  have 


                                                                                                                                                 
             Any person injured in his business or property by reason of a violation of 
             section 1962 of this chapter may sue therefor in any appropriate United 
             States district court and shall recover threefold the damages he sustains 
             and the cost of the suit, including a reasonable attorney’s fee, except that 
             no person may rely upon any conduct that would have been actionable as 
             fraud in the purchase or sale of securities to establish a violation of 
             section 1962. The exception contained in the preceding sentence does not 
             apply to an action against any person that is criminally convicted in 
             connection with the fraud, in which case the statute of limitations shall 
             start to run on the date on which the conviction becomes final.’ 

See also G. Robert Blakey, The Rico Civil Fraud Action in Context: Reflections on 
Bennett v. Berg, 58 Notre Dame L. Rev. 237, 249–280 (1982) (on the legislative 
history of RICO); Michael Goldsmith, Judicial Immunity for White‐Collar Crime: The 
Ironic Demise of Civil Rico, 30 Harv. J. on Legis. 1, 6–8 (1993) (same).    

             32 136 S. Ct. at 2099. 




                                                                     20 
only domestic application” unless there is a clear and unmistakable 
indication that Congress intended the law to apply abroad.33   

        With  respect  to  the  first  question,  the  Court  held  that  “RICO 
applies  to  some  foreign  racketeering  activity,”  explaining  that  “[a] 
violation  of  §  1962  may  be  based  on  a  pattern  of  racketeering  that 
includes predicate offenses committed abroad, provided that each of 
those  offenses  violates  a  predicate  statute  that  is  itself 
extraterritorial.”34  

        On  the  second  question,  the  one  directly  relevant  to  this 
appeal,  the  Court  concluded  that  Section  1964(c),  the  civil  RICO 
provision,  “[i]rrespective  of  any  extraterritorial  application  of  § 
1962,” does not overcome the presumption against extraterritoriality 
and, consequently, a plaintiff must allege a domestic injury.35 

        In answering the second question, the Court made a point of 
separately  applying  the  presumption  against  extraterritoriality  to 
Section  1964(c).  It  concluded  that  the  presumption  against 
extraterritoriality  applies  not  just  to  “the  question  of  what  conduct 
falls within a statute’s purview” but also to a statute’s creation of a 
private right of action, because “providing a private civil remedy for 
foreign conduct creates a potential for international friction beyond 

                                                      
             33 Id. at 2100 (citing Morrison v. National Australia Bank Ltd., 561 U.S. 247, 

255 (2010)).  

        34 Id. at 2103 (emphasis added). 

        35 Id. at 2106.  




                                             21 
that  presented  by  merely  applying  U.S.  substantive  law  to  that 
foreign  conduct.”36  For  instance,  drawing  a  comparison  to  antitrust 
law’s treble damages remedy, the Court noted that it had previously 
been told by foreign governments that applying U.S. civil remedies 
to  foreign  conduct  “would  unjustifiably  permit  [foreign]  citizens  to 
bypass  their  own  [nation’s]  less  generous  remedial  schemes.”37 
Nevertheless,  the  Supreme  Court  stated  that  the  “domestic  injury” 
requirement  of  Section  1964(c)—more  specifically,  the  fact  that 
RICO’s  private  right  of  action  lacks  language  expressly  providing 
recovery  for  injuries  to  foreign  persons—“does  not  mean  that 
foreign plaintiffs may not sue under RICO.”38  

        Ultimately,  because  the  plaintiffs  had  stipulated  that  they 
waived  their  damages  claims  for  any  domestic  injuries,  the  Court 
did not explain how to identify a “domestic injury” and noted only 
that “[t]he application of this rule in any given case will not always 
be  self‐evident,  as  disputes  may  arise  as  to  whether  a  particular 
alleged injury is ‘foreign’ or ‘domestic.’”39  

         


                                                      
             36 Id. (internal quotation marks and emphasis omitted). 



         Id. at 2106–07 & n.9 (citing amici curiae briefs filed by the Federal 
        37

Republic of Germany, the United Kingdom, and Canada in the matter of F. 
Hoffman‐La Roche Ltd. V. Empagran S.A., 542 U.S. 155 (2004)). 

        38   Id. at 2110 n.12. 

        39   Id. at 2111. 




                                           22 
         B.  The “Domestic Injury” Determination 

         The  guidance  from  the  Supreme  Court  in  RJR  Nabisco 
regarding  what  constitutes  a  domestic  injury  is  admittedly  sparse. 
The Court held that “[s]ection 1964(c) requires a civil RICO plaintiff 
to allege and prove a domestic injury to business or property,” but it 
did  not  indicate  what  factors  a  court  should  examine  to  determine 
whether a plaintiff’s alleged injury is foreign or domestic.40 We will 
now  turn  to  the  schemes  alleged  here  and  their  accompanying 
injuries.   

         Before  doing  so,  however,  we  note  that  the  District  Court 
erred in its preliminary approach to discerning Bascuñán’s injuries. 
The  District  Court’s  generic  characterization  of  Bascuñán’s  alleged 
injuries  as  “an  economic  loss  of  approximately  $64  million”  is  not 
helpful  in  determining  whether,  for  purposes  of  the  presumption 
against  extraterritoriality,  his  particular  injuries  were  foreign  or 
domestic.41  All  civil  RICO  injuries  are,  by  the  terms  of  the  statute 
itself, economic losses of one kind or another. A plaintiff bringing a 
civil  RICO  claim  must  allege  an  injury  to  his  “business  or 
property”42; he cannot, for example, recover for “personal injuries.”43 
As  we  have  explained,  “[t]he  requirement  that  the  injury  be  to  the 
                                                      
             40 Id. 

              
             41 Bascuñán, 2016 WL 5475998, at *6. 



         42 18 U.S.C. § 1964(c). 

         43 RJR Nabisco, 136 S. Ct. at 2108 




                                                 23 
plaintiff’s business or property means that the plaintiff must show a 
proprietary  type  of  damage,”44  or,  in  other  words,  an  “economic 
injury.”45  

         In order to determine where the economic losses alleged by a 
civil RICO plaintiff are located geographically, courts must examine 
more  closely  the  specific  type  of  injuries  alleged.  It  is  not  enough 
simply  to  label  the  business  or  property  injuries,  tautologically,  as 
“economic”  injuries.  Because,  as  the  Supreme  Court  explained, 
“[t]he application of th[e domestic injury] rule in any given case will 
not always be self‐evident,”46 this analysis will, as a general matter, 
depend on the particular facts alleged in each case. In addition, if a 
plaintiff  alleges  more  than  one  injury,  courts  should  separately 
analyze each injury to determine whether any of the injuries alleged 
are  domestic.  If  one  of  the  alleged  injuries  is  domestic,  then  the 
plaintiff may recover for that particular injury even if all of the other 
injuries are foreign.47 



                                                      
             44  Bankers  Tr.  Co.  v.  Rhoades,  741  F.2d  511,  515  (2d  Cir.  1984), vacated  on 

other grounds, 473 U.S. 922 (1985). 

          Agency Holding Corp. v. Malley‐Duff & Assocs., Inc., 483 U.S. 143, 151, 
         45

(1987) (explaining that civil RICO was “designed to remedy economic injury”). 

         46 RJR Nabisco, 136 S. Ct. at 2111. 

          Id. (explaining that “Section 1964(c) requires a civil RICO plaintiff to 
         47

allege prove a domestic injury to business or property and does not allow 
recovery for foreign injuries” (emphasis added)).  




                                                 24 
       Accordingly, we begin our analysis with the schemes that are 
easiest  to  analyze:  the  Dividend  Scheme  and  the  General  Anacapri 
Investment  Fraud  Scheme.  We  then  examine  the  more  complex 
issues  raised  by  the  New  York  Trust  Account  Scheme  and  the  BCI 
Share Theft, in turn. 

       C. Elsaca’s Alleged Use of Domestic Bank Accounts 

       We conclude that both the Dividend Scheme and the General 
Anacapri  Investment  Fraud  Scheme  failed  to  allege  a  “domestic” 
injury. With respect to the Dividend Scheme, Bascuñán alleged that 
Elsaca stole funds that were legally owned by a foreign corporation 
(and beneficially owned by Bascuñán himself, a foreign citizen and 
resident)  and  held  in  a  foreign  bank  account.  The  only  domestic 
element alleged is that Elsaca transferred these foreign funds to his 
own accounts in New York. Similarly, the only domestic elements of 
the  General  Anacapri  Investment  Fraud  Scheme  pertain  to  Elsaca’s 
laundering of stolen money using bank accounts in the United States 
and elsewhere.48  



                                                      
             48 While Bascuñán argues in his brief that both of these schemes involved 

the seizure of assets out of New York‐based accounts, we find no support for his 
assertions in the portions of the Amended Complaint he cites. See Plaintiffs’ Brief 
30. In addition, Bascuñán cites portions of the proposed SAC to support his 
assertion that these two schemes damaged property located within the United 
States. Id. However, as we explain below, we do not consider allegations made in 
Bascuñán’s proposed SAC in deciding this appeal.  
                        
 




                                          25 
        That  is  not  enough  to  allege  a  domestic  injury.  Indeed,  one 
could  argue  that  such  allegations  are  insufficient  under  a 
straightforward  application  of  RJR  Nabisco,  as  allegations  similar  to 
Bascuñán’s  were  levied  in  RJR  Nabisco  itself.49  Bascuñán  does  not 
even  expressly  argue  that  transferring  money  to  (or  through)  the 
United  States  makes  his  alleged  injuries  “domestic.”  Instead,  he 
seems  to  argue  only  that  “where  the  alleged  RICO  injury  is  the 
misappropriation  of  property  located  within  the  territorial 




                                                      
             49 As Justice Ginsburg, writing separately in RJR Nabisco, observed: 

 
             All defendants are U.S. corporations, headquartered in the United 
             States, charged with a pattern of racketeering activity directed and 
             managed from the United States, involving conduct occurring in 
             the United States. In particular, according to the complaint, 
             defendants received in the United States funds known to them to 
             have been generated by illegal narcotics trafficking and terrorist 
             activity, conduct violative *2115 of § 1956(a)(2); traveled using the 
             facilities of interstate commerce in furtherance of unlawful 
             activity, in violation of § 1952; provided material support to 
             foreign terrorist organizations “in the United States and 
             elsewhere,” in violation of § 2339B; and used U.S. mails and wires 
             in furtherance of a “scheme or artifice to defraud,” in violation of 
             §§ 1341 and 1343. App. to Pet. for Cert. 238a–250a. 
              
Id. at  2114–15 (Ginsburg, J., concurring in part and dissenting in part); see also id. 
at 2116 (Breyer, J., concurring in part and dissenting in part) (“I note that this 
case does not involve the kind of purely foreign facts that create what we have 
sometimes called “foreign‐cubed” litigation (i.e., cases where the plaintiffs are 
foreign, the defendants are foreign, and all the relevant conduct occurred 
abroad.”).  
 




                                           26 
jurisdiction  of  the  United  States,  [plaintiffs]  have  plainly  alleged  a 
domestic RICO injury to their business or property.”50 

       We ultimately conclude that an injury to tangible property is 
generally  a  domestic  injury  only  if  the  property  was  physically 
located  in  the  United  States,  and  that  a  defendant’s  use  of  the  U.S. 
financial system to conceal or effectuate his tort does not, on its own, 
turn an otherwise foreign injury into a domestic one. We thus hold 
that  the  use  of  bank  accounts  located  within  the  United  States  to 
facilitate  or  conceal  the  theft  of  property  located  outside  of  the 
United  States  does  not,  on  its  own,  establish  a  domestic  injury.  To 
hold  otherwise  would  subvert  the  intended  effect  of  the  “domestic 
injury” requirement articulated by the RJR Nabisco Court. Because of 
the  primacy  of  American  banking  and  financial  institutions, 
particularly  those  in  New  York,  a  transnational  RICO  case  is  often 
likely  to  involve  in  some  way,  however  insignificant,  financial 
transactions  with  American  institutions.  Holding  that  a  defendant’s 
mere use of a domestic bank account could transform an otherwise 
foreign  injury  into  a  domestic  one  might  well  effectively  eliminate 
the  effect  of  the  domestic  injury  requirement  in  a  large  number  of 
cases.51 In addition, and importantly, the only domestic connections 

                                                      
             50 Plaintiffs’ Brief 31–32. 

              
             51 See, e.g., U.S. Dep’t of State, Money Laundering and Financial Crimes 

(2001), https://www.state.gov/j/inl/rls/nrcrpt/2000/959.htm (describing 
enforcement cases involving foreign entities laundering criminal proceeds 
through the United States). Cf. Shipping Corp. of India v. Jaldhi Overseas Pte Ltd., 
585 F.3d 58, 61–62 (2d Cir. 2009) (explaining the negative practical consequences 
of a legal rule that treated the momentary passage of electronic funds through 




                                          27 
alleged  here  were  acts  of  the  defendant.  Bascuñán  and  his  relevant 
property  always  remained  abroad,  and  these  injuries  did  not  arise 
from any preexisting connection between Bascuñán and the United 
States.  To  allow  such  a  plaintiff  to  recover  treble  damages  would 
thus  “unjustifiably  permit  [foreign]  citizens  to  bypass  their  own 
[nation’s] less generous remedial schemes.”52  

             Accordingly,  at  least  insofar  as  they  are  pleaded  in  the 
Amended  Complaint,  these  schemes  fail  to  allege  a  domestic 
injury.53 



                                                                                                                                                 
New York banks as “sufficient to vest jurisdiction in the United States District 
Court of the Southern District of New York”); Permanent Editorial Bd. for the 
Uniform Commercial Code, PEB Commentary No. 16: Sections 4A–502(d) and 
4A–503, at 5 n. 4 (July 1, 2009) (same). 
 
             52 RJR Nabisco, 136 S. Ct. at 2106–07.  

 
             53 After the Supreme Court issued its decision in RJR Nabisco, Bascuñán 

sought leave to file a second amended complaint (the “SAC”). The SAC alleged 
an additional scheme not otherwise mentioned in the Amended Complaint, the 
“Tarascona Laundering Scheme,” and added more detail to the allegations 
regarding the four schemes already pleaded. Bascuñán argues on appeal that the 
allegations contained in the SAC (in combination with those set forth in the 
Amended Complaint) plausibly alleged the existence of several domestic injuries 
because they asserted that Elsaca stole assets out of accounts located in New 
York. See Plaintiff’s Brief 30. However, the District Court denied Bascuñán’s 
motion for leave to file the SAC as futile, at the same time as it granted Elsaca’s 
motion to dismiss, because it too failed to allege a domestic injury, presumably 
for the same reason. See Bascuñán, 2016 WL 5475998, at *6 n.16 (stating only that 
“the proposed Second Amended Complaint also fails to sufficiently allege a 
domestic RICO injury”).   
 




                                                                     28 
             D. Foreign‐Owned Property Located Within the United States  

             The  New  York  Trust  Account  Scheme  and  the  BCI  Share 
Theft,  on  the  other  hand,  allege  that  certain  property—although 
belonging to a foreign owner—was located within the United States 
when  it  was  stolen.  As  explained  below,  we  conclude  that  the 
District  Court  erred  in  holding  that  these  schemes  caused  only 
foreign injuries.  

                          1. The New York Trust Account Scheme 

             We start with the New York Trust Account Scheme, in which 
Elsaca  misappropriated  funds  held  in  a  New  York  bank  account  at 
J.P. Morgan. This alleged injury is an injury to property; money, as 
                                                                                                                                                 
             As we have already stated, we conclude that the District Court committed 
a legal error in relying on Bascuñán’s place of residence to determine whether or 
not Bascuñán plausibly alleged a domestic injury under the circumstances 
presented here. We also conclude that, when examined under the proper legal 
framework, Bascuñán’s Amended Complaint sets forth domestic injuries. 
Because we find it necessary to reinstate Bascuñán’s Amended Complaint, we do 
not consider the allegations set forth in the proposed SAC to be before us at this 
time. Instead, because it was based on the same legal error, we go only so far as 
to vacate the District Court’s denial of Bascuñán’s motion to amend his 
complaint and leave it to the District Court to determine, in the first instance, 
whether any further amended complaint is futile in light of our ruling. See 
Dougherty v. Town of North Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d 
Cir. 2002) (explaining that we review de novo the denial of a motion for leave to 
amend that is “based on an interpretation of law” and that “[l]eave to amend a 
complaint shall be freely given when justice so requires”); cf. Kassner v. 2nd 
Avenue Delicatessen Inc., 496 F.3d 229, 244–45 (2d Cir. 2007) (remanding to the 
district court to “consider whether to allow the already‐submitted proposed 
amended complaint or allow submission of another one” where the “district 
court’s futility analysis rested on an incorrect conclusion of law,” and in light of a 
district court’s “discretion to limit the time for amendment of the pleadings”). 




                                                                     29 
has  been  observed  in  a  variety  of  other  contexts,  is  property.54 
Moreover, this injury is analogous to an injury to tangible property, 
by  which  we  mean  property  that  can  be  fairly  said  to  exist  in  a 
precise location.55 While money is, of course, ultimately fungible, the 
money  allegedly  stolen  as  a  result  of  this  scheme  was  situated  in  a 
specific  geographic  location  at  the  time  of  injury  such  that  we  can 
treat it as tangible property for purposes of this inquiry.   

        Accordingly,  we  consider  this  scheme  to  have  involved  the 
misappropriation  of  tangible  property  located  within  the  United 
States.56 Where the injury is to tangible property, we conclude that, 
absent some extraordinary circumstance, the injury is domestic if the 

                                                      
              
             54 See Reiter v. Sonotone Corp., 442 U.S. 330, 338 (1979) (“In its dictionary 

definitions and in common usage ‘property’ comprehends anything of material 
value owned or possessed. Money, of course, is a form of property.”(citation 
omitted)); LoPresti v. Terwilliger, 126 F.3d 34, 41–42 (2d Cir. 1997) (observing that, 
under New York law an action will lie, in certain circumstances, for the 
conversion of money). 

          Because it has “physical form and characteristics,” BLACK’S LAW 
        55

DICTIONARY 1412 (10th Ed. 2014), tangible property can be said to exist in a 
precise location.  

        56 If we draw an analogy to the way money is treated in a claim for 
conversion, which is defined as “[t]he wrongful possession or disposition of 
another’s property as if it were one’s own,” id. at 406, and thus is a particularly 
appropriate comparison given the facts alleged here, it is well settled, at least 
under New York law, “that an action will lie for the conversion of money where 
there is a specific, identifiable fund and an obligation to return or otherwise treat 
in a particular manner the specific fund in question.” Mfrs. Hanover Tr. Co. v. 
Chem. Bank, 160 A.D.2d 113, 124 (1st Dep’t 1990).  




                                            30 
plaintiff’s  property  was  located  in  the  United  States  when  it  was 
stolen  or  harmed,  even  if  the  plaintiff  himself  resides  abroad.57 
Several considerations support such a rule. 

       First  and  foremost,  this  rule  accords  with  RJR  Nabisco  and 
furthers  the  principles  animating  the  presumption  against 
extraterritoriality. The principal justification for the domestic injury 
requirement,  according  to  RJR  Nabisco,  is  the  need  to  avoid 
“international  friction.”58  Foreign  persons  and  entities  that  own 
private  property  located  within  the  United  States  expect  that  our 
laws will protect them in the event of damage to that property. That 
modest expectation is entirely justified, especially when we consider 
that  a  foreign  resident’s  property  located  in  the  United  States  is 
otherwise  subject  to  all  of  the  regulations  imposed  on  private 
property  by  American  state  and  federal  law.  We  see  no  reason,  in 
the text of the RICO statute or in the RJR Nabisco decision, why we 
should  exclude  private  property  of  this  kind  from  the  remedial 
benefits conferred by RICO’s private right of action.  

       Few  things  could  be  more  destructive  to  the  comity 
underlying  the  international  system  than  legal  rules  that  penalize 
international  economic  cooperation  and  deter  foreign  investment 
                                                      
             57 Another district court in this Circuit has utilized a similar test. See 

Elsevier, Inc. v. Gorssman, 199 F. Supp. 3d 768, 786 (S.D.N.Y. 2016) (holding that “if 
the plaintiff has suffered an injury to his or her property, the court should ask 
where the plaintiff parted with the property or where the property was 
damaged” in order to determine where the injury occurred).  

       58 RJR Nabisco, 136 S. Ct. at 2106.  




                                           31 
simply  because  such  activity  involves  “foreign”  counterparties. 
Indeed, the majority in RJR Nabisco took care to make plain that its 
opinion should not be taken to “mean that foreign plaintiffs may not 
sue  under  RICO.”59  That,  of  course,  is  exactly  the  effect  of  the 
District  Court’s  residency‐based  test.  Our  rule,  on  the  other  hand, 
does  not  discriminate  against  foreigners  who  own  property  in  the 
United  States:  it  ensures  that  both  foreign  and  domestic  plaintiffs 
can  obtain  civil  RICO’s  remedy  for  damage  to  their  property,  but 
only  if  their  property  was  located  within  the  territorial  jurisdiction 
of  the  United  States.60  In  so  doing,  it  protects  the  interest  each 
                                                      
             59 Id. at 2110 n.12. Justice Ginsburg, in her opinion concurring in part and 

dissenting in part in RJR Nabisco, an opinion on which the District Court heavily 
relied, concluded that Justice Alito’s opinion for the Court made civil RICO 
litigation “available to domestic but not foreign plaintiffs.” Id. at 2115. With 
respect, we think that this was a misreading of the Majority’s opinion.  

        Justice Alito concluded, on the basis of prior precedent, that the Court 
should apply the presumption against extraterritoriality to the RICO statute’s 
private right of action, in addition to its substantive prohibitions. Id. at 2106. He 
then determined that nothing in Section 1964(c) established that the statute 
reaches foreign injuries and, as a result, a civil RICO plaintiff must allege a 
domestic injury. Id. at 2108. He expressly declined to indicate what constitutes a 
domestic or foreign injury and, despite Justice Ginsburg’s reading to the 
contrary, never equated the location of a civil RICO plaintiff’s place of residence 
with the location of that plaintiff’s alleged injury. Id. at 2111.  Instead, in the 
context of explaining why civil RICO, unlike Section 4 the Clayton Act, 15 U.S.C. 
§ 15, does not apply to foreign injuries (disagreeing with Justice Ginsburg on that 
specific point), Justice Alito stated that civil RICO’s failure to provide recovery 
for foreign injuries “does not mean that foreign plaintiffs may not sue under 
RICO,” RJR Nabisco, 136 S. Ct. at 2110 & n.12. 

          See, e.g., United States v. Federative Republic of Brazil, 748 F.3d 86, 94 (2d 
        60

Cir. 2014) (holding that funds in a bank account at the New York branch of a 
major bank were located “within the jurisdiction of the United States”).   




                                            32 
sovereign has in regulating the private property situated in its own 
territory  without  extending  the  reach  of  American  law  or 
discriminating against foreign plaintiffs.61 Accordingly, our holding 
reduces the possibility of international discord. 

          We  also  draw  guidance  from  the  approach  taken  by  the 
Restatement  (Second)  of  Conflicts  of  Laws  in  resolving  substantive 
choice‐of‐law  issues  in  the  context  of  trans‐jurisdictional  torts, 
specifically  torts  involving  “Injuries  to  Tangible  Things.”62  The 
Second  Restatement’s  presumptive  choice‐of‐law  rule  regarding 
“Injuries to Tangible Things” directs that “the local law of the state 
where the injury occurred to the tangible thing will usually be applied to 
determine  most  issues  involving  the  tort  .  .  .  on  the  rare  occasions 
when conduct and the resulting injury to the thing occur in different 
states.”63  Our  holding,  treating  injuries  involving  tangible  property 
located  within  the  jurisdiction  of  the  United  States  as  “domestic,” 
accords with that presumptive rule. 

                                                      
             61 See Frick v. Com. of Pennsylvania, 268 U.S. 473, 492–93 (1925) (“A nation 

within whose territory any personal property is actually situate has as entire 
dominion over it while therein, in point of sovereignty and jurisdiction, as it has 
over immovable property situate there. It may regulate its transfer, and subject it 
to process and execution, and provide for and control the uses and disposition of 
it, to the same extent that it may exert its authority over immovable property.” 
(internal quotation marks omitted)).  

           Restatement (Second) of Conflicts of Laws §§ 145, 147 (1971); see 
          62

generally Christopher A. Whytock, Myth or Mess? International Choice of Law in 
Action, 84 N.Y.U. L. Rev. 719, 724–30 (2009) (discussing the development of 
choice of law doctrine in the United States).                                                                                                           

          63 Restatement (Second) of Conflicts of Laws § 147 cmt. e 




                                                         33 
             We  consider  that  rule  to  be  an  appropriate  reference  for 
determining  the  location  of  Bascuñán’s  alleged  injuries  because  the 
interests considered by the Second Restatement mirror the concerns 
underlying  the  presumption  against  extraterritoriality.  The  Second 
Restatement  explains  that  “[t]he  rights  and  liabilities  of  the  parties 
with respect to an issue in tort are determined by the local law of the 
state  which,  with  respect  to  that  issue,  has  the  most  significant 
relationship  to  the  occurrence  and  the  parties  under  the  principles 
stated in § 6.”64 Those principles include, among others, “the needs 
of  the  .  .  .  international  system[  ],”  “the  relevant  policies  of  other 
interested  states  and  the  relative  interests  of  those  states  in  the 
determination  of  the  particular  issue,”  and  “the  protection  of 
justified expectations.”65  

             Elsaca’s principal counterarguments are unpersuasive.  

             First, Elsaca argues that our rule is inappropriate here because 
Bascuñán’s alleged injuries are a special type of property injury: an 
injury to financial property. He argues that “different rules may apply 
in  cases  involving  damage  to  a  business  or  non‐financial  property, 
such as real‐estate or chattels,” than apply when the alleged damage 
is  to  financial  property.66  This  suggested  distinction  between 
financial  and  non‐financial  property  is  unhelpful  in  the 

                                                      
             64 Id. § 145.  



             65 Id. § 6(2).  

             66 Defendants’ Brief 29. 




                                                         34 
circumstances presented here. The fact that the property at issue was 
money,  rather  than  real  property  or  chattels,  is  of  no  moment. 
Bascuñán  plausibly  alleged  that  the  funds  stolen  were  held  in  a 
specific  and  identifiable  bank  account  in  New  York.  In  that  sense, 
the Afghan Trust resembled real property or chattels in the only way 
relevant  to  our  decision—that  is,  the  trust  funds  could  be  located 
within the jurisdiction of the United States at all times relevant to the 
complaint. Elsaca cannot change that critical fact simply by labeling 
Bascuñán’s injury “financial.” 

             Next,  Elsaca  relies  on  Atlantica  Holdings  to  argue  that  “a 
residence‐based  rule  [  ]  conforms  with  this  Court’s  approach  to 
determining  where  a  plaintiff  has  allegedly  suffered  a  financial 
injury  for  purposes  of  other  federal  statutes.”67  Based  on  the 
circumstances  presented  here,  however,  we  hold  that  our  Atlantica 
Holdings decision is inapposite.68 

             In  that  case,  U.S.  plaintiffs  brought  securities  fraud  claims 
against  entities  from  Kazakhstan,  alleging  that  the  defendants 
drastically misrepresented the value of shares that the plaintiffs had 
purchased.69  In  considering  whether  the  plaintiffs  had  alleged  a 
direct  effect  for  purposes  of  the  Foreign  Sovereign  Immunities  Act, 
we relied there, too, on choice‐of‐law rules for torts (albeit the First 

                                                      
             67 Id. at 26. 



             68   813 F.3d 98 (2d Cir. 2016). 
              
             69   Id. at 102–06. 
              




                                                         35 
Restatement), and held that there was a “direct effect” in the United 
States because that was where the plaintiffs resided.70 Although we 
looked  to  the  plaintiffs’  residence  in  Altantica  Holdings,  we  do  not 
think  a  similar  method  is  appropriate  here  because  of  the  different 
property  interests  at  issue.  The  injury  alleged  in  Atlantica  Holdings 
involved the diminished value of ownership interest in a company, 
for  which  the  clear  locational  nexus  was  the  shareholder’s  place  of 
residence. On the contrary, Bascuñán alleged an injury—the theft of 
specific assets from bank accounts located in New York—for which 
the locus of the injury is clearly domestic. 

          Finally,  Elsaca  argues  that  conflict‐of‐laws  rules,  of  which 
New  York’s  borrowing  statute  is  a  part  and  on  which  the  District 
Court  relied,  provide  an  appropriate  framework  for  analyzing  civil 
RICO’s  domestic  injury  requirement  precisely  because  “they  serve 
the  same  policies  as  the  presumption  against  extraterritoriality.”71 
We  agree  with  the  general  proposition  that  the  “most  important 
function”  of  conflict‐of‐laws  rules,  like  the  presumption  against 
extraterritoriality,  “is  to  make  the  interstate  and  international 
systems work well,”72 but the particular conflict‐of‐law rule relied on 
by Elsaca and the District Court is inapposite.   



                                                      
             70 Id. at 108–111 (2d Cir. 2016). 

              
             71 Defendants’ Brief 23. 



          72 Id. (quoting Restatement (Second) of Conflict of Laws § 6 cmt. d).  




                                                         36 
       New  York’s  “borrowing  statute”—part  of  that  state’s  choice‐
of‐law  rules  regarding  claim  accrual—is  designed  to  protect 
defendants  from  suits  that  would  be  barred  by  shorter  statutes  of 
limitations  in  other  jurisdictions  where  a  plaintiff  could  have 
brought suit.73 It does not account for the interest a foreign sovereign 
may  have  in  the  application  (or  not)  of  a  particular  jurisdiction’s 
substantive or remedial law.74 In contrast, the substantive choice‐of‐
laws rules set forth in the Second Restatement, the goal of which is 
to  select  the  law  with  the  most  significant  relationship  to  the  legal 
issues  and  parties  before  the  court,  consider  a  range  of  factors  to 
identify the appropriate law.75 Those conflict‐of‐laws rules do protect 
the  interest  of  foreign  jurisdictions.  That  is,  in  part,  why  we 
considered  the  substantive  conflict‐of‐laws  rule  applicable  to 
“Injuries  to  Tangible  Things”  to  be  helpful  in  determining  whether 
Bascuñán’s alleged injuries were foreign or domestic.76 



                                                      
             73 See Sack v. Low, 478 F.2d 360, 367 (2d Cir. 1973) (observing that  

“the policy behind the borrowing statute is to protect New York resident‐
defendants from suits in New York that would be barred by shorter statutes of 
limitations in other states where non‐resident‐plaintiffs could have brought 
suit”). 

       74 See RJR Nabisco, 136 S. Ct. at 2100 (explaining that one of the several 
reasons for the presumption against extraterritoriality is that “it serves to avoid 
the international discord that can result when U.S. law is applied to conduct in 
foreign countries”).  

       75 See Restatement (Second) of Conflicts of Laws §§ 6, 145. 

       76 See id. §§ 145, 147. 




                                         37 
       To be clear, we do not hold that a plaintiff’s place of residence 
is  never  relevant  to  the  domestic  injury  inquiry  required  by  RJR 
Nabisco. A plaintiff’s residence may often be relevant—perhaps even 
dispositive—in  determining  whether  certain  types  of  business  or 
property injuries constitute a domestic injury. But with respect to the 
particular      type     of     property       injury     alleged      here—the 
misappropriation  of  Bascuñán’s  trust  funds  from  a  specific  bank 
account located in the United States—we conclude that the location 
of  the  property  and  not  the  residency  of  the  plaintiff  is  the 
dispositive factor.  

               2. The BCI Share Theft 

       In  light  of  the  foregoing,  the  question  presented  with  respect 
to the BCI Share Theft is whether the misappropriation of the bearer 
shares, located in a safety deposit box in New York, also constitutes 
the misappropriation of tangible property. We conclude it does.  

       Importantly,  Bascuñán  does  not  allege  that  Elsaca’s  RICO 
activity  caused  a  drop  in  the  economic  value  of  these  shares.77  He 
contends instead that these shares were, in effect, stolen—physically 
stolen—from a safety deposit box in New York. Bearer shares are a 
form of stock “that has no recorded ownership information.”78 As a 
                                                      
             77 The bearer shares at issue did not represent Bascuñán’s 1.47% 

ownership interest in BCI. Instead, the bearer shares that Elsaca allegedly stole 
represented one Estate entity’s (Hofstra’s) ownership over another Estate entity 
(Tarascona). Tarascona, in turn, directly controlled the shares making up 
Bascuñán’s stake in BCI.  
 
             78 BLACK’S LAW DICTIONARY 1642 (10th Ed. 2014).  




                                        38 
result, “the physical bearer of the stock certificate is presumed to be 
the  owner.”79  It  is  thus  fair  to  say  that,  by  fraudulently  taking 
possession  of  the  bearer  shares  (i.e.,  by  taking  them  from  the  New 
York  safety  deposit  box),  Elsaca  defrauded  Bascuñán  out  of  his 
interest  in  BCI.  At  the  motion  to  dismiss  stage,  that  is  enough  to 
plausibly  allege  an  injury  to  tangible  property  within  the  United 
States, and thus a “domestic injury” within the meaning of the civil 
RICO statute.   

                                                       CONCLUSION 

             To summarize, we hold:  
              
             (1) The  fact  that  a  defendant  used  bank  accounts  located 
                   within the United States to facilitate or conceal the theft of 
                   property  located  outside  of  the  United  States,  on  its  own, 
                   does not establish that a civil RICO plaintiff has suffered a 
                   domestic injury; 
                    
             (2) The  misappropriation  of  tangible  property  located  in  the 
                   United  States,  on  the  other  hand,  causes  a  “domestic 
                   injury” for purposes of civil RICO, even if the owner of the 
                   property  resides  abroad.  Bascuñán’s  alleged  injuries 
                   involving  the  misappropriation  of  trust  funds  held  in  a 
                   bank  account  in  New  York,  and  the  theft  of  bearer  shares 
                   from  a  safety  deposit  box  also  located  in  New  York,  were 
                                                                                                                                                 
              
             79 Id. 




                                                                     39 
         domestic.  The  District  Court  thus  erred  in  dismissing 
         Bascuñán’s  Amended  Complaint  on  the  grounds  that  he 
         alleged only foreign injuries;  
          
      (3) Because  it  was  based  on  the  same  legal  error,  the  District 
         Court’s order denying Bascuñán’s motion for leave to file a 
         second  amended  complaint  must  be  vacated.  In  the  event 
         that  Bascuñán  seeks  leave  to  file  another  amended 
         complaint, the District Court should determine, in light of 
         our ruling, whether any such amendment is futile.        

      For  the  reasons  set  out  above,  we  REVERSE  the  District 
Court’s order granting Elsaca’s motion to dismiss, we VACATE the 
District Court’s order denying Bascuñán’s motion for leave to file a 
second amended complaint, and we REMAND the cause for further 
proceedings consistent with this opinion. 

 
 




                                     40